 

Exhibit 10.46

SIXTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND

MODIFICATION OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

This Sixth Amendment to Amended and Restated Loan and Security Agreement and
Modification of Amended and Restated Revolving Credit Note (the “Sixth
Amendment”), dated as of the 10th day of December, 2006 is made by and among IWT
TESORO CORPORATION, a Nevada corporation with its chief executive office and
principal place of business at Suite 10, 191 Post Road West, Westport,
Connecticut 06880, INTERNATIONAL WHOLESALE TILE, INC., a Florida corporation
with its chief executive office and principal place of business at 3500 S.W.
42nd Avenue, Palm City, Florida 34990; THE TILE CLUB, INC., a Delaware
corporation with its chief executive office and principal place of business at
Suite 10, 191 Post Road West, Westport, Connecticut 06880 (“The Tile Club”), and
TESORO DIRECT, INC. f/k/a IMPORT FLOORING GROUP, INC., a Delaware corporation
with its chief executive office and principal place of business at Suite 10, 191
Post Road West, Westport, Connecticut 06880 (“Tesoro”) (jointly and severally
and together with their successors and assigns, collectively, the “Borrower”)
and BANK OF AMERICA, N.A., with an office at 200 Glastonbury Boulevard,
Glastonbury, Connecticut 06033 (the “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and the Lender are parties to a certain Amended and Restated
Loan and Security Agreement dated as of December 31, 2004, as amended by that
certain First Amendment to Amended and Restated Loan and Security Agreement
dated April 25, 2005, that certain Second Amendment to Amended and Restated Loan
and Security Agreement dated June 30, 2005, that certain Third Amendment to
Amended and Restated Loan and Security Agreement dated November 17, 2005, that
certain Fourth Amendment to Amended and Restated Loan and Security Agreement
dated March 31, 2006 and that certain Fifth Amendment to Amended and Restated
Loan and Security Agreement dated September 5, 2006 (collectively, the “Loan
Agreement”), pursuant to which the Lender agreed to extend to Borrower a
revolving loan in the principal amount of up to $26,500,000 (“Loan”); and

WHEREAS, the Loan is evidenced by that certain Second Amended and Restated
Revolving Credit Note dated as of September 5, 2006 in the original principal
amount of Twenty-Six Million Five Hundred Thousand and 00/100 Dollars
($26,500,000.00) (the “Note”); and

WHEREAS, Borrower and Lender desire to amend the Loan Agreement and the Note in
certain respects; and

WHEREAS, Section 11.3 of the Loan Agreement provides, in part, that no
modification or amendment of the Loan Agreement shall be effective unless the
same shall be in writing and signed by the parties thereto;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1.             Defined Terms. Capitalized terms used in this Sixth Amendment
which are defined in the Loan Agreement shall have the same meanings as defined
therein, unless otherwise defined herein.

4


--------------------------------------------------------------------------------




 

2.             Amendment of Loan Agreement.

(a)           Section 4.1 of the Loan Agreement, entitled “Term of the
Agreement”, is hereby deleted in its entirety and replaced with the following:

4.1           Term of Agreement.  Subject to Lender’s right to cease making
Loans to Borrower upon or after the occurrence of any Default or Event of
Default, this Agreement shall be in effect for a period, through and including
March 10, 2007 (the “Term”).

(b)         Appendix A of the Loan Agreement, entitled “General Definitions”, is
hereby deleted in its entirety and replaced with the Following:

Guarantors — means individually and collectively IWT Tesoro International, Ltd,
a Bermuda exempt company with a chief executive office located at Suite 10, 191
Post Road West, Westport, Connecticut 06880, IWT Tesoro Transport, Inc., a
Florida corporation with a chief executive office located at Suite 10, Post Road
West, Westport, Connecticut 06880, The Tile Club, Inc., a Delaware corporation
with its chief executive office located at Suite 10, 191 Post Road West,
Westport, Connecticut 06880 and American Gres, Inc., a Delaware corporation with
its chief executive office located at Suite 10, 191 Post Road West, Westport,
Connecticut 06880 and any other Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations.

3.             Amendment of Note.  The Note is hereby amended by deleting the
phrase, “December 10, 2006” in the tenth (10th) line of the first (1st)
paragraph thereof and replacing it with the phrase, “March 10, 2007”.

4.             No Other Changes. Except as explicitly amended by this Sixth
Amendment, all of the terms and conditions of the Loan Agreement shall remain in
full force and effect and shall apply to any loan, letter of credit or swing
line loans thereunder.

5.             Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

(a)           Borrower has all requisite power and authority to execute this
Sixth Amendment and to perform all of its obligations hereunder, and this Sixth
Amendment has been duly executed and delivered by Borrower and constitutes the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms.

(b)           The execution, delivery and performance by Borrower of this Sixth
Amendment have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Borrower, or the articles of incorporation or by-laws of Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which
Borrower is a party or by which it or its properties may be bound or affected.

(c)           All of the representations and warranties contained in Section 7
of the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

5


--------------------------------------------------------------------------------




 

6.             References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby; and
any and all references in the Loan Documents to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

7.             Release. Borrower hereby absolutely and unconditionally releases
and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which Borrower has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Sixth Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

8.             Confirmation of other Loan Documents.  Borrower agrees
notwithstanding the amendment of the Loan Agreement pursuant to this Sixth
Amendment, that the other Loan Documents and its agreements, covenants,
obligations, representations and warranties thereunder and therein are hereby
expressly ratified, confirmed and restated.

9.             Benefit.  This Sixth Amendment shall inure to the benefit of and
bind the parties hereto and their respective successors and assigns.

10.           Fees and Expenses.  Borrower agrees to pay:

(a)           the reasonable legal and other fees, commissions, costs, charges,
taxes and other expenses incurred by Lender in connection with the preparation,
execution and delivery of this Sixth Amendment; and the fees and disbursements
of Lender’s counsel; and

(b)           an amendment fee in the amount of Twenty-Five Thousand and 00/100
Dollars ($25,000.00), which amendment fee is deemed upon receipt by Lender fully
earned and non-refundable under any circumstances.

11.           Limitation.  The foregoing does not constitute an agreement by the
Lender to consent to additional transactions or amendments to the various
provisions of the Loan Agreement.  The Borrower hereby acknowledges that the
Lender shall be entitled to require strict compliance by the Borrower with the
Loan Agreement and the Loan Documents.

12.           Miscellaneous.  This Sixth Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

[signature page follows]

6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.

 

BORROWER:

 

 

 

IWT TESORO CORPORATION

 

 

 

 

 

By:

 

 

 

Henry J. Boucher, Jr.

 

 

Its President

 

 

Duly Authorized

 

 

 

 

 

INTERNATIONAL WHOLESALE TILE, INC.

 

 

 

 

 

By:

 

 

 

Paul F. Boucher

 

 

Its President

 

 

Duly Authorized

 

 

 

 

 

THE TILE CLUB, INC.

 

 

 

 

 

By:

 

 

 

Henry J. Boucher, Jr.

 

 

Its President

 

 

Duly Authorized

 

 

 

 

 

TESORO DIRECT, INC.

 

 

 

 

 

By:

 

 

 

Henry J. Boucher, Jr.

 

 

Its President

 

 

Duly Authorized

 

 

 

7


--------------------------------------------------------------------------------




 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Deirdre Sikora

 

 

Its Vice President

 

 

Duly Authorized

 

8


--------------------------------------------------------------------------------